Citation Nr: 1143358	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  05-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of renal cell carcinoma (pulmonary metastases).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, PLLC


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from March and May 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran was denied entitlement to service connection for lung cancer, and entitlement to service connection for kidney cancer in the March 2004 RO decision.  In May 2004, the RO continued the denial of entitlement to service connection for lung cancer.  The Veteran filed a notice of disagreement only as to the issue of entitlement to service connection for lung cancer.  The clinical evidence of record reflects that the Veteran did not have lung cancer, but had renal cell carcinoma with pulmonary metastases.  Therefore, the Board has characterized the issue on appeal to reflect the Veteran's actual disability.  The Board considers the Veteran's April 2005 notice of disagreement and substantive appeal as pertaining to the RO denial of entitlement to service connection for residuals of renal cell carcinoma (pulmonary metastases).

In October 2011, the Veteran submitted written evidence with a written waiver of RO consideration, which was signed by the appellant's representative.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in service in the Republic of Vietnam.

2.  Renal cell carcinoma, to include its residuals and metastasis, was not demonstrated in service, nor for many years thereafter.

3.  The competent clinical evidence of record is against a finding that the Veteran's renal cell carcinoma, to include its residuals and metastasis, is causally related active service, to include as due to exposure to herbicides.



CONCLUSION OF LAW

Renal cell carcinoma with pulmonary metastases and residuals was not incurred in or aggravated active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) and (e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in January 2004, VA notified the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  In correspondence dated in March 2006, VA notified the Veteran that a disability rating and effective date would be assigned in the event of award of the benefit sought.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), written articles, and VA and private medical records and reports.  Additionally, the claims file contains the statements of the Veteran.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  A VA Social Security Administration (SSA) records request form reflects that the SSA does not have any records for the Veteran.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In April 2011, the Board referred the case to the Veterans Health Administration (VHA) of the VA for a medical opinion regarding the issue on appeal.  In July 2011, a VHA medical opinion was rendered, and the Board subsequently provided appellant's representative with a copy.  Thereafter, his representative submitted a brief in response.  The Board finds that the VHA opinion is adequate as it is predicated on a review of the Veteran's medical records and provides a rationale for the opinion proffered, namely that the current medical literature does not support the premise that kidney cancer is etiologically related to herbicide exposure.  The Veteran's representative has argued that the VHA opinion lacks thoroughness and fails to address positive evidence of record.  The Board finds that the opinion does not lack thoroughness as the examiner specifically stated that he had reviewed the Veteran's medical records, and medical literature on etiology of renal cell cancer.  The examiner found that current literature does not list Agent Orange as an etiological factor in kidney cancer.  (The literature cited by the Veteran's examiner, as noted in further detail in the analysis portion of this decision, does not provide sufficient evidence that herbicide exposure is a cause of kidney cancer as it is speculative in nature.)  The Board finds that the VHA examiner need not specifically refute the opinions of the Veteran's examiners, which the Board has found to be speculative and/or based on speculative literature.  The Court has held that a clinical opinion need not discuss all evidence favorable to the Veteran's claim.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009).

The Veteran's representative has also stated that the VHA clinician conducted limited research and did not make an evaluation of the research prior to providing an opinion.  The VHA clinician is an oncologist.  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In the present case, the Board may presume that the VHA clinician, who is an oncologist and reviewed the claims file, was competent to render an opinion.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009)(confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals.)  See also Cox v. Nicholson, 20 Vet. App. 563 (2007).  

In an October 2011 brief, the Veteran's attorney argued that the VHA opinion was inadequate, failed to identify sources, and failed to discuss the known risk factors for the Veteran's cancer.  He argues that the VHA clinician should have explained why current literature was persuasive or unpersuasive and whether the Veteran had other risk factors.  As explained above, the Board finds that the VHA clinician who is an oncologist is presumed to be competent.  He need not list literature which does not list renal cancer as due to herbicide exposure.  Such an argument is irrational as it would be essentially asking a clinician to cite all literature which fails to cite a premise.  The VHA examiner stated that he reviewed current literature, and he listed the findings with regard to etiology of renal cell carcinoma; herbicide exposure was not found to be an etiology.  The failure of a VA examiner to specifically cite supporting literature, does not mean that the examiner is not entitled to the presumption of competency.  See Cory v. Shinseki, slip op, 2011 WL 760063 (Table) Vet. App. February 28, 2011.

Moreover, the citation of studies goes to the opinion's probative value and persuasiveness, not its adequacy under the law. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)(stating that "relevant points that can be discussed in an examination report include ... why the examiner finds cited studies persuasive or unpersuasive" (emphasis added)).  The Court does not require that the clinician discuss whether studies are persuasive or unpersuasive.  As noted by the Court, "we do not hold that this list [of items that may be helpful to the Board] is necessary to render a valid opinion."  Id. at 124-125.  See also Markray v. Shinseki, slip op, 2010 WL 4781432 (Table) Vet.App.,(November 17, 2010).

Finally, the VHA examiner need not have discussed whether the Veteran had other risk factors.  The Court has held that the duty to assist does not require the examiner to provide an etiology for a Veteran's disability.  "The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition."  See Allen v. Shinseki, slip op, 2011 WL 287155 (Table), Vet, App. (January 31, 2011), citing Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence. If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.   The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is that there must be evidence of a current disability.  A private medical record dated in March 2004 reflects that the Veteran had metastatic kidney cancer to his lungs.  It was noted that he had undergone both a nephrectomy and a thoractomy.  Thus, the evidence reflects that at the time the Veteran filed his claim, he had residuals of renal cancer treatment.   

The evidence of record reflects that the Veteran served in the United States army in the Republic of Vietnam in 1967.  As such, it is presumed that he was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  In the present case, the Veteran's renal cell carcinoma with pulmonary metastases is not listed as a disability for which presumptive service connection is warranted.  To the contrary, the Secretary has determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for renal cancer.  (See Federal Register, Vol. 75, No. 109, June 8, 2010.)  As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With respect to in-service incurrence, the Veteran's STRs are negative for complaints of, or treatment for, renal cancer.  The evidence of record reflects that the Veteran was first diagnosed with cancer in 1989, approximately 31 years after his service in Vietnam.  

The record contains several opinions, regarding etiology.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001). 

The record includes two statements by Dr. D.D., an oncologist, regarding the Veteran's cancer.  Correspondence dated in March 2004 from Dr. D.D. states:

[The Veteran] is a Vietnam veteran.  I understand that he has been exposed to the herbicide dioxin.  Over the years, I have cared for a number of Vietnam veterans.  I have also cared for the families of Vietnam veterans.  Many of these veterans were exposed to defoliant agents while in Vietnam. 

The Board finds that the March 2004 correspondence has no probative value with regard to the issue of etiology.  Dr. D.D. does not provide any etiology as to the Veteran's renal cancer, but merely cites facts without any correlation.

Correspondence dated in October 2005 by Dr. D.D. states the opinion of Dr. D.D. that "it is as likely as not that exposure to Agent Orange may cause kidney cancer."  The Board finds that the opinion has no probative value.  The opinion relates that the Veteran's cancer "may" have been caused by Agent Orange.  Such an opinion is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

The record includes a September 2011 opinion by A.C. a registered nurse.  A.C.'s curriculum vitae, which is associated with the claims file, lists her clinical experience.  It is negative for any clinical experience in oncology.  A.C. states that she agreed that it is "in fact very possible that [the Veteran's] current diagnosis of renal cell carcinoma (pulmonary metastasis) is related to his exposure to Agent Orange during military service."  She also states "it is my professional opinion that it is at least as likely as not the veteran's current diagnosis of renal cell carcinoma (pulmonary metastasis) was the result of his exposure to Agent Orange during military service."

A.C. listed several sources for her opinion.  First, she notes that the American Urological Association reported that "there may be a connection between veterans' in-country exposure and subsequent development of renal cancer."  As noted above "may" can also imply "may not".  The AUA news release cited by the A.C. notes that in a study of 297 patients, 4 percent claimed exposure to Agent Orange.  The doctor moderating the study stated "[t]hese data indicate that we may need to better determine whether exposure to these chemicals should be considered a risk factor for kidney cancer."  This statement reflects that there is insufficient data to find that renal cell cancer is causally related to Agent Orange exposure. 

A.C. also notes that the Veteran's "only significant risk factor for renal cancer was herbicide exposure" and that he was diagnosed with renal cancer at a young age.  She cites an American Cancer society article on kidney cancer.  The article discusses several risk factors for kidney and notes that having a risk factor does not mean that a person will get the disease, and some people who get the disease may not have had any known risk factors.  The article also stated that "even if a person with kidney cancer has a risk factor, it is often very hard to know how much that risk factor may have contributed to the cancer."  

A.C. also cites to a National Institute of Health article.  The article notes that there was not "strong causal evidence of a causal link" between kidney cancer and herbicide exposure.  It further noted that "suspected evidence of a causal link" between herbicide exposure and renal cancer in an assessment "is mixed" and requires additional scientific investigation.   Again, this reflects that there is insufficient data to find that renal cell cancer is causally related to Agent Orange exposure. 

A National Academies Press article cited by the Veteran reflects that there was "inadequate or insufficient information to determine whether there is an association between exposure to the compounds of interest and renal cancer."

A "Surveillance Epidemiology and End Results" reflects statistics with regard to age, gender, race , and mortality of kidney and renal pelvis cancer.  The report is negative for a discussion or mention of Agent Orange or other herbicides.

The National Cancer Institute article cited by A.C. lists risk factors for renal cancer, but does not list Agent Orange or other herbicides.  It also notes that "many people who get kidney cancer have none of these risk factors, and many people who have known risk factors don't developed the disease."

The JNCI article cited by A.C. is not specific to renal cell cancer.  It discusses cancers in general, comparisons of smoking-related cancers and non-smoking related cancers, heart disease, and diabetes.  

The 2001 article in the American Journal of Epidemiology, submitted by the Veteran, does not discuss renal cell carcinoma or Vietnam Veterans. 

The record includes a July 2011 opinion by Dr. A.D, an oncologist.  He opined that it is unlikely that exposure to Agent Orange may cause kidney cancer.   He supported his opinion by noting that current literature does not list Agent Orange as an etiological factor in kidney cancer.   A VA examiner need not provide an etiology for the Veteran's disability.  In the present case, the fact that current medical literature has not found that herbicide exposure is an etiology for renal cancer is sufficient rationale for the VHA opinion.  

Both A.C. and Dr. A.D. noted that they were familiar with the Veteran's medical history and current literature on the etiology of renal cell cancer.  The Board finds that the opinion of Dr. A.D. is more probative than that of A.C.  In this regard, the Board notes that A.D. is a oncologist, who has training and experience in cancers.  A.C. is a nurse with no known training or experience in cancers.   Moreover, the literature cited by A.C. does not reflect findings that renal cell carcinoma is causally related to herbicide exposure.  At most, it is speculative as to such a relationship. 

Based on the foregoing, the Board finds that service connection for residuals of renal cell carcinoma (pulmonary metastases) is not warranted.  The evidence of record is against a finding that it is related to herbicide exposure in service.  In addition, there is no evidence of record that it is related to any other incident of service.

While the Veteran may sincerely believe that his disability is causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of cancer.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of renal cell carcinoma (pulmonary metastases) is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


